1                                                          HONORABLE RICHARD A. JONES
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8    CANDACE ERMELS,
9                  Plaintiff,
                                                         Case No. 2:20-cv-00893-RAJ-BAT
10         v.
                                                         ORDER ADOPTING REPORTS
11   SHORELINE SCHOOL DISTRICT,                          AND RECOMMENDATIONS
                                                         (Dkts. 19, 34, and 51)
12                 Defendant.
13
14
           This matter comes before the Court on three Reports and Recommendations
15
     entered by the Honorable Brian A. Tsuchida, United States Magistrate Judge. Dkt. ## 19,
16
     34, 51. Having reviewed the Reports and Recommendations, objections and responses
17
     thereto, and the remaining record, the Court finds and ORDERS:
18
           (1) The Court ADOPTS the Magistrate Judge’s first Report and Recommendation
19
                on Plaintiff’s first motion for default judgment. Dkt. # 19. Plaintiff’s first
20
                motion for default judgment (Dkt. # 17) is DENIED with prejudice. 1
21
22   1
       When entered, the first Report and Recommendation recommended that the Court deny
23   Plaintiff’s first motion for default judgment without prejudice. Afterwards, however,
     Plaintiff moved for default judgment yet again (twice). The latter two motions for default
24   judgment were the subject of the Magistrate Judge’s second Report and
25   Recommendation. Dkt. # 34. In the second Report and Recommendation, the Magistrate
     Judge recommended that the Court deny the second and third motions for default
26   judgment with prejudice. Because the Court also adopts the second Report and
     Recommendation, the Court denies Plaintiff’s first motion for default judgment also with
27
     prejudice.
28   ORDER – 1
          (2) The Court ADOPTS the Magistrate Judge’s second Report and
1
             Recommendation on Plaintiff’s second and third motions for default judgment.
2
             Dkt. # 34. Plaintiff’s second motion for default judgment (Dkt. # 20) and third
3
             motion for default judgment (# 28) are DENIED with prejudice.
4
          (3) The Court ADOPTS the Magistrate Judge’s third Report and Recommendation
5
             on Defendant’s motion to dismiss and Plaintiff’s motion to serve by mail. Dkt.
6
             # 51. Defendant’s motion to dismiss (Dkt. # 25) is DENIED without
7
             prejudice, and Plaintiff’s motion to serve by mail (Dkt. # 29) is DENIED
8
             with prejudice.
9
          (4) Plaintiff shall have forty-five (45) days from the date of this Order to serve
10
             Defendant pursuant to Fed. R. Civ. P. 4. No further extensions for service
11
             shall be granted.
12
          (5) The Clerk is directed to send copies of this Order to the parties and to Judge
13
             Tsuchida.
14
15
          DATED this 23rd day of June, 2021.
16
17
18
                                                    A
                                                    The Honorable Richard A. Jones
19                                                  United States District Judge
20
21
22
23
24
25
26
27
28   ORDER – 2
